DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 6/5/2020
Claims 1-20 are pending. Claims 1, 11, and 20 are independent.

Priority
Acknowledgment is made of applicant's claim as a continuation of U.S. Patent Pub. No. 15/885,613, filed 1/31/2018, which claims the benefit of U.S. Provisional Application No. 62,508,367, filed 5/18/2017.

Information Disclosure Statement
The information disclosure statements filed 6/16/2020, 12/16/2020, 2/16/2021, and 9/28/2021 have been considered. The corresponding PTO-1449s have been electronically signed as attached.

Drawings
The drawings, filed 6/5/2020, are considered in compliance with 37 CFR 1.81 and accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,747,761. Although the claims at issue are not identical, they are not the instant claims are entirely anticipated by the patented claims as shown in the comparison below:
Instant claims
Patent 10,747,761
1. A computer implemented method comprising: 



receiving, from a client device [note this is taught in claim 2 of the patented claims], an input natural language query based on data stored using a database schema; 









accessing a plurality of machine learning based models, each model configured to predict a portion of a database query corresponding to the input natural language query; 




for each of the plurality of machine learning based models: providing an input describing the input natural language query and the database schema; and executing the machine learning based model based on the input to generate a portion of the database query; 

combining the generated portions of the database query to obtain the database query; 


executing the database query to obtain a result set; and 




sending the result set to the client device.
 A method carried out by a computer system comprising one or more computers, wherein the computer system performs the following steps: 

receiving an input natural language query based on data stored using a database schema; 

generating a sequence of tokens from a plurality of terms comprising: terms of the input natural language query, a set of columns of the database schema, and vocabulary of a database query language; 

generating one or more input representations, each input representation obtained by encoding the sequence of tokens; 

accessing a plurality of machine learning based models, each machine learning based model configured to predict a portion of a database query corresponding to the input natural language query; 


for each of the plurality of machine learning based models, executing the machine learning based model using an input representation to generate a portion of the database query; 



combining the generated portions of the database query to obtain the database query; and 

executing the database query to obtain a result set.

2. The method of claim 1, wherein the input natural language query is received from a client device and the method further comprises a step of sending the result set to the client device.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 10 of U.S. Patent No. 10,747,761 in view of Chang et al., U.S. Patent Pub. No. 2016/0140123 (hereinafter Chang2016). The patented claims teach the limitations of claims 1-20 as shown in the comparison below. The patented claims as compared below differ only in that they fail to disclose receiving the natural language input from a client device and executing the query to obtain results that are sent to the client device. Chang2016 teaches as in Fig. 1 that a client device inputs the natural language query, results set is obtained and sent to the client device. Therefore, it would have been obvious to modify the patented claims of U.S. Patent No. 10,747,761 such that the input is received from a client device and results are output to the client device. One having ordinary skill in the art would have been motivated to make such a modification in order to allow a mobile client device to still interact and receive natural language query processing using server-client arrangements where the client can be remotely located from the processing server. This provide the user greater flexibility in mobility with access to the same capabilities. Further, to the extent that claims 11-19 and 20 are directed to a computer storage medium and computer system, Chang2016 also clearly teaches such implementations as in [0072]-[0084] and one having ordinary skill in the art would have been motivated to make such a modification to implement the invention flexibly in various formats as is know in the computer arts. A comparison of the patented claims to claims 1-10 is shown below but applies in similar fashion to claims 11-19 and 20 which mirror claims 1-9, and 1 respectively.

Instant Application
Patent 10,747,761
1. A computer implemented method comprising: 



receiving, from a client device [Taught in Chang as above], an input natural language query based on data stored using a database schema; 











accessing a plurality of machine learning based models, each model configured to predict a portion of a database query corresponding to the input natural language query; 




for each of the plurality of machine learning based models: providing an input describing the input natural language query and the database schema; and executing the machine learning based model based on the input to generate a portion of the database query; 

combining the generated portions of the database query to obtain the database query; 


executing the database query to obtain a result set; and 

sending the result set to the client device.[Taught in Chang as above]
 A method carried out by a computer system comprising one or more computers, wherein the computer system performs the following steps: 

receiving an input natural language query based on data stored using a database schema; 


generating a sequence of tokens from a plurality of terms comprising: terms of the input natural language query, a set of columns of the database schema, and vocabulary of a database query language; 

generating one or more input representations, each input representation obtained by encoding the sequence of tokens; 

accessing a plurality of machine learning based models, each machine learning based model configured to predict a portion of a database query corresponding to the input natural language query; 



for each of the plurality of machine learning based models, executing the machine learning based model using an input representation to generate a portion of the database query; 



combining the generated portions of the database query to obtain the database query; and 

executing the database query to obtain a result set.

wherein the plurality of machine learning based models comprise an aggregation classifier model for determining an aggregation operator in the database query, wherein the aggregation classifier model comprises a multi-layer perceptron.
3. The method of claim 1, wherein the plurality of machine learning based models comprise an aggregation classifier model for determining an aggregation operator in the database query, wherein the aggregation classifier model comprises a multi-layer perceptron.
3. The method of claim 1, wherein the plurality of machine learning based models comprise a result column predictor model for determining the result columns of the database query, wherein the result column predictor model comprises a multi-layer perceptron.
wherein the plurality of machine learning based models comprise a result column predictor model for determining the result columns of the database query, wherein the result column predictor model comprises a multi-layer perceptron.
wherein the result column generates an input representation for each column corresponding to the input natural language query using a long short term memory network (LSTM).


10. The method of claim 1, further comprising: using a long-short term memory (LSTM) with a pointer network that formulates a select clause of the SQL query with one or more column names, comprising: given a list of column representations and a question representation, selecting the column that best matches the question, wherein the list of column representations is obtained by encoding each column name with a LSTM, wherein the representation of a particular column j, e.sub.j.sup.c is given by
5. The method of claim 1, wherein the plurality of machine learning based models comprise a condition clause predictor model for determining the condition clause of the database query, wherein the condition clause predictor model is based on reinforcement learning.
5. The method of claim 1, wherein the plurality of machine learning based models comprise a condition clause predictor model for determining the condition clause of the database query, wherein the condition clause predictor model is based on reinforcement learning.
6. The computer implemented method of claim 1, further comprising: receiving a result set based on a ground truth database query; determining reward values based on a comparison of the result obtained from the generated query and the result obtained from the ground truth query; and adjusting weights of the condition clause predictor model based on the reward values.
receiving a result set based on a ground truth database query; determining reward values based on a comparison of the result obtained from the generated query and the result obtained from the ground truth query; and adjusting weights of the condition clause predictor model based on the reward values.
generating an input representation for providing as input to a machine learning model, the generating comprising: determining a sequence of tokens corresponding to the input natural language query; 

determining column encodings corresponding to each token of the sequence; and determining the input representation based on the column encodings.

7. The method of claim 5, further comprising: 


[taught in claim 1 from which 5/7 depends]




determining column encodings corresponding to each token of the sequence; determining a vector comprising scalar attention scores for each token of the input sequence; normalizing the vector using a softmax function; and determining the input representation as the sum of the column encodings weighted by the corresponding normalized score.
8. The computer implemented method of claim 1, further comprising: generating an input representation describing the database schema for 






providing as input to a machine learning model from the plurality of machine learning based models.

generating a sequence of tokens from a plurality of terms comprising: … a set of columns of the database schema, and vocabulary of a database query language; generating one or more input representations, each input representation obtained by encoding the sequence of tokens;

 for each of the plurality of machine learning based models, executing the machine learning based model using an input representation to generate a portion of the database query;

generating an input representation describing a vocabulary of a database query language for providing as input to a machine learning model from the plurality of machine learning based models.


From claim 1
generating a sequence of tokens from a plurality of terms comprising: … a set of columns of the database schema, and vocabulary of a database query language; generating one or more input representations, each input representation obtained by encoding the sequence of tokens;
for each of the plurality of machine learning based models, executing the machine learning based model using an input representation to generate a portion of the database query;
10. The computer implemented method of claim 1, further comprising: training the plurality of models using gradient descent to minimize an objective function representing a loss based on the result of each of the plurality of models.
training the plurality of machine learning based models using gradient descent to minimize an objective function representing a loss based on the result of each of the plurality of models.



Allowable Subject Matter
Claims 1-20 are rejected as above, however the claims appear to contain allowable subject matter over the prior art as indicated below.

The following is a statement of reasons for the indication of allowable subject matter: 

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-20 appear to contain allowable subject matter.
The independent claims 1, 11, and 20 in the claims set recite the specific operations of the invention as directed to  a method, computer-readable medium, and system for receiving a natural language query to be translated into a structured database query including: “accessing a plurality of machine learning based models, each model configured to predict a portion of a database query corresponding to the input natural language query” where the input provided for each of the plurality of machine learning models includes “the input natural language query and the database schema” which such generated/predicted portions are then combined to form the final translated query statement in combination and conjunction with the other specific limitations recited in the respective independent 
The closest prior art is the same as the prior art found in the previous examination of the parent application US 15/885,613 which was cited on the instant applications IDS. This includes Ganti (US20110314010), Das (US2016/0171050), and Li (US2017/0109355). As well as additional patent references found in the searches as Chang (US2018/0143978), Kurata (US2017/0061330), Xiao (US 9,830,315), Ferrydiansyah (US2018/0052824), Azzam (US2016/0342597), Bhatt (US2017/0161262), Warren (US2007/00279050), and Chang2016 (US 2016/0140123). Further updated searching also found other closest references including Ang (US2018/0210883), Bhardwaj (US10,013,416), Viswanthan (US2018/0101791), and Sarikaya (US2017/0249309).
At the outset, the overall concept of natural language query input being translated to a structured database query statements, such as in SQL language, alone is not a novel concept or problem. Numerous ways of solving such a problem have been proposed in the prior art and use a number of specific techniques to translate from natural language to SQL. This includes techniques that use neural networks and machine learning. However, what has not been seen in the prior art or found in the references alone or in combination is the use of a plurality of machine learning models to translate to structured statements, where each model predicts a portion of the query and then combining the generated portions to create the query.
Ganti as in the Abstract and [0031]-[0032] teaches a text keyword to query predicate mapping, where mapped predicates are then aggregated to create a translated query. However, nothing in Galati describes a plurality of machine learning models each configured to generate a part of the query. Galati at [0038] discusses the use of neural networks or models generally, but it is clear there is a single model applied to all keywords/portions, not a plurality of models. Das as in the Abstract relates directly to 
Chang as in the abstract is a query rewriting invention for translating natural language to structured queries. Chang does this using a sequence-to-sequence model, including as in [0020] attention based sequence-to-sequence recurrent neural networks. As in [0024] and [0031]-[0037] this includes the possibility of using LSTMs with various layers. However, in Chang there is a single model used for predicting/generating the structured query and there is not a plurality of machine learning models each configured for a portion of the natural language to structured query generation process. Kurata as in the Abstract and [0050] is similar to Chang and for natural language to structured query representation. Kurata does such with deep recurrent neural networks, but this again is still a single machine learning model for all of the query parts. Xiao as in col. 11:59 to col. 12:21 is also similar to these two references and uses also a recurrent neural network for natural language to structured query processing. However, like in Chang and Kurata, there is only ever a single machine learning model disclosed or taught, and not a plurality of machine learning models each configured for portions of the query translation.
Ferrydiansyah as in the abstract generates a structured query from natural language data input. As in [0033] this is done by using a “plurality of models” for different domains. However, such are not machine learning models, but general translation models. Moreover, the plurality is not for each model 
Bhatt as in the Abstract and [0016] has a structured query generator that operates on natural language text. But the generation is not using a plurality of machine learning models for portions of the query generation that are then combined as claimed. Warren as in the abstract and [0037] translates from one query language to another query language. This is not directly akin to natural language to structure language translation, but has some similarities in operations. This includes as in [0055]-[0065] a number of stages including assembling all the generated query pieces of the translations.  However, the pieces are not generated by  a plurality of machine learning models as in the instant claims, nor from natural language input. Finally, Chang2016 as in the Abstract teaches techniques for natural language to structure query statements.  This includes as in [0026] using a plurality of modules to predict a structure of the query statement. Such is accomplished as in [0038] using groupings of the input query statements, which may be considered portions of the query. However, as in [0057]-[0060] the prediction is done on the portions using the same single machine learning model. Whatever plurality of “modules” is taught in Chang2016, such are not a “plurality  of machine learning based models, each model configured to predict a portion of a database query corresponding to the input natural language query” as recited in the claims.
Ang describes converting natural language queries to SQL queries. However, while this is done with various “extractors” as shown in Fig. 2 and includes making the schema available as in [0037], which are combined into one SQL statements as in [0058] there is no indication that this is a plurality of 
Previous NPL Searches also found pertinent NPL documents to El-Mouadib et al., Dong et al., Yin et al., Mahmud et al., Bais et al., and Prakash et al. all cited on the current IDS filings. However, as with the patent references above none of these disclosures appear to teach, suggest, or render obvious the recited claims.
El-Mouadib teaches in Section III(C)(1) an SQL-generator that converts input natural language queries to structured queries. Such is done by four routines that operate on various parts of the query, one for select clauses, one for from clauses, one for where clauses, and one for order by clauses. This would then represent a plurality of models for predicting portions of the query generally. However, such are not machine learning models. Nor is the brief teachings close to the claimed limitations or describe how the different parts from different routines are combined into a final query. Dong in Section 3.1 has a sequence-to-sequence model using and LSTM. But this is a single machine learning model applied to the problem, not the claimed plurality of models. Yin as in the abstract is a neural network architecture for translating and executing natural language queries on databases. This includes as in section 3 a single model with various encoders and in section 4 learning processes. Once again, though, this is not a plurality of machine learning models as recited in the instant claims. 
Mahmoud is a rule-based approach for NLP based query processing. This includes splitting the input natural language into tokens and constructing the SQL query by processing such tokens. However, 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the independent claims as noted above in combination and conjunction with all of the other specific limitations recited in the respective independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claims 1, 11, and 20 appear to contain allowable subject matter.
Dependent claims 2-10 and 12-19 would appear to contain allowable subject matter at least for depending on an independent claim containing allowable subject matter.

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/24/2022